Title: John Quincy Adams to William Cranch, 7 April 1790
From: Adams, John Quincy
To: Cranch, William


Newbury-Port April 7th: 1790.
As you were somewhat in my debt in the article of Letters, when I left Boston, I expected ere this to have received something from you; and I was not a little disappointed when Bridge came from Boston to find he had nothing but your compliments, or some such thing to deliver me from you. I am willing however to make allowances for the multiplicity of your avocations, and not having the same excuse myself, I have seated myself to write you a Letter though I must confess I have not yet thought of a subject. I suppose however I shall still harp upon that inexhaustible subject, of all my Letters to you; I mean my single self; and I wish you would imitate my egotism, a little more than you have done; for the employments the studies the adventures, the passions, and even the amusements of a friend are always interesting in the relation; at least I always find them so; and I am willing to suppose it is from the expectation of gratifying a similar disposition in my friends, rather than from an irresistible fondness of talking about myself, that I fill so great a proportion of my letters with my own affairs.
It is just four weeks since I returned to this Town. Since which, the distribution of my time has been similar to what it was for several months, before I went to Boston. The days have pretty regularly been pass’d at our office, where a man may be lazy or indolent with as much facility, as at any other place. I have read but very little Law. Part of a volume of Burrow is all I have perused, in that line; while I have been much more studious with novels, and poetry. The most weighty performance which I have attended to; has been Voltaire’s Age of Lewis 14. and I recollect with pleasure the time which I spent in that employment. It was not lost time. I have now begun upon Hume’s Essays, but Mr: Parsons has now return’d, and while he is here, we can read but very little of any thing. He goes next week to Concord; and will after that, be gone almost all the remainder of my noviciate. I hope to employ the period of his absence to some advantage— It is a subject of uncomfortable feelings to me, to find so much of my time denying me the pleasures of recollection, but I am strongly inclined to consider the evil as inevitable.
But from your observation upon the state of my mind while I was in Boston, you may perhaps feel a greater degree of curiosity, for information relating to my amusements. You were sufficiently witness to the struggle which has arisen between my sentiments and my opinions. I could not, consistent with that friendship which I trust will ever subsist between us, attempt to conceal from you feelings, which I wish not to be known to the world in general; and which I submit to, merely from a total impossibility to help myself.— Those feelings have since my return been acquiring additional strength from day to day; and I am more than ever convinced of the absolute necessity for me, to leave this town very soon. Flight, and speedy flight too is the only resource that is now left me

“My wishes, lull’d with soft inglorious dreams
Forget the patriots’ and the sages, themes”

We have had three assemblies since I returned: and they have afforded me as much pleasure, as I could have expected. These assemblies are dangerous places. they are not only dangerous to females. We have in our situation quite as much real evil to apprehend from those moments “When music softens and when dancing fires.”— I mean not to say they are immediately dangerous to our honour and reputation, but the disposition they give to the mind, may often be fatal to the peace of a person whose welfare consists in preserving a perfect indifference. We are to have one more, on the 22d: of this month; when I very much wish to see you here; though I have almost resigned the hope.— The Assemblies are however not the only occasions, when I am exposed to the perils of Sentiment. I have passed a number of evenings in companies similar to those, which I have mentioned to you; and every single instance has tended to increase my alarm. I should even at this day leave the town with great reluctance. Three months hence I fear I shall find still greater difficulty to break away.— Yet I hope you will always find the conduct of your friend to correspond with the ideas which he professed to you in some of his Letters last Summer. He may suffer more in obtaining the victory, than he could at that time have imagined, but the conquest will only be the more meritorious. The following lines of your poetical friend Akenside occur to me very frequently

“I feel diviner fires my breast inflame,
To active Science an ingenuous fame.
Resume the paths my earliest choice began,
And lose with pride the Lover in the man.”

Putnam repeats these lines, from a little Elegy of that writer (which I pointed to him as being peculiarly applicable to his present Situation,) with more energy than I can. He is struggling with a Passion deeply rooted, and confirmed by habits of almost three years standing. His contest is infinitely more difficult in that respect than mine can be; but in the imperfections, the weaknesses and caprice of the Object of his attachment, he finds a source of support to his resolution, of which mine is altogether deprived. The two Ladies though very intimate friends, are widely different in character. And this difference is daily increasing; for they are both now at an age, when perhaps improvement is more rapid than at any other period of human life, and while the one is acquiring graces and virtues in addition to incomparable beauty, the other is increasing her power and influence, only by the refinements which experience offers to her for her System of coquetry.— Is it not a hardship that the best of the two characters should be by much the most dangerous.— Putnam sees the contrast as clearly as any one, and feels a degree of shame at having been so strongly attached to a person of so much levity and inconsistency of conduct. He is weaning himself as fast as he can, and I have so much friendship for him to wish he may completely succeed. He has yet but partially obtained his end, for

“though Reason flies the hated door,
Yet Love, the coward Love still lags behind.”

Bridge, since his return affects the Philosopher, or is really so.— He did not attend our assembly, and has been as yet but very little into company; he has hitherto excused himself from the infirm state of his Health. But whether this be his real motive or not, I think him right in “laying the axe at the root of the evil.”— We remain excepting in these particulars as we have been for several months past, and I know of nothing further to which your curiosity would give an interest:— Pray let me hear from you as soon as possible, and believe me still your unalterable friend.
J. Q. Adams.
